*737OPINION AND ORDER
STEPHENS, Chief Justice.
On January 31, 1986, this Court entered an order in the above-styled action granting appellant’s motion for an extension of time to the extent that appellant was given until July 10, 1986 in which to file his brief and perfect his appeal. In the same Order we further provided that if appellant’s brief was not filed and the appeal was not perfected on or before July 10, 1986, counsel for the appellant, Honorable Daniel T. Taylor, Honorable Robert D. Schaad, and Honorable Gail Robinson, shall appear before this Court on August 26,1986, to show cause why they should not be held in contempt or sanctioned for their failure to timely file appellant’s brief and to perfect his appeal. Appellant’s counsel failed to comply with this Order and a hearing was held on August 26, 1986, at which time Mr. Taylor, Mr. Schaad and Ms. Robinson appeared and offered explanation.
We find the following facts to be true:
The transcript of evidence was filed on December 12,1985. Thereafter, on the day the brief was due appellants’ counsel filed a motion for a nine month extension of time in which to file his brief. The reasons for the requested extension included the length of the record on appeal, counsels’ case loads and counsel Robinson’s pregnancy. On January 31, 1986, this Court considered and granted appellant a six month extension of time and entered the aforementioned show cause order.
We are critical of counsel’s failure to request an extension of time until the day the brief was due. Nevertheless, at the hearing conducted August 26, 1986, counsel presented the Court with sufficient justification for their failure to timely file appellant’s brief. In this death penalty case, appellant’s counsel had received no prior extensions of time in which to file appellant’s brief, and they offered adequate response to the Order of this Court to show cause. Counsel testified that during the six months extension they had read the record on appeal, researched issues and committed portions of appellant’s brief to writing.
We find the response of appellant’s counsel to this Court’s Order entered January 31, 1986 to be sufficient to explain their failure to timely file appellant’s brief on or before July 10, 1986.
All sitting. All concur.